Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00673-CV

                                    Veronica ALVARADO,
                                           Appellant

                                               v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI07025
                        Honorable Michael E. Mery, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, the motion to dismiss the appeal is
GRANTED and this appeal is DISMISSED.

       We order all costs to be borne by the party that incurred them.

       SIGNED October 24, 2018.


                                                _________________________________
                                                Marialyn Barnard, Justice